Exhibit 10.4
PLEXUS CORP.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



Article 1. Establishment, Objectives and Duration
     1.1 Plan Objectives. Plexus Corp., a Wisconsin corporation (the
“Corporation”), hereby adopts the deferred compensation plan for non-employee
directors known as the “Non-Employee Directors Deferred Compensation Plan”
(hereinafter referred to as the “Plan”), as set forth in this document. The
objectives of the Plan are to give the Corporation an advantage in attracting
and retaining Non-Employee Directors and to link the interests of Non-Employee
Directors to those of the Corporation’s stockholders.
     1.2 Duration of the Plan. The Plan commenced on December 23, 2009 (the
“Effective Date”) and will remain in effect until the Board of Directors
terminates it pursuant to Section 6.1.
Article 2. Definitions
     The following defined terms have the meanings set forth below:
     “Affiliate” means any person that, directly or indirectly, is in control
of, is controlled by, or is under common control with, the Corporation.
     “Annual Retainer” means the fee paid to the Non-Employee Director by the
Corporation as compensation for service as a member of the Board for one year.
     “Beneficiary” means the person entitled under Section 5.5 to receive
payment of the balances remaining in a Non-Employee Director’s Deferral Account
in case the Non-Employee Director dies before the entire balance in that account
has been paid.
     “Board” or “Board of Directors” means the Board of Directors of the
Corporation.
     “Change in Control” has the meaning given to such term in the LTIP, but
only to the extent such event is also a change in control event for purposes of
Code Section 409A.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor to it.
     “Corporation” means Plexus Corp., a Wisconsin corporation, and any
successor thereto as provided in Section 6.3.
     “Deferral Election” has the meaning ascribed to it in Section 5.1.
     “Deferral Account” means the account described in Section 5.3, to which a
Non-Employee Director’s deferrals are credited.
     “Director” means any individual who is a member of the Board of Directors.
     “Effective Date” has the meaning ascribed to it in Section 1.2.

2



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor to it.
     “Installment Payment” has the meaning ascribed to it in Section 5.4.
     “LTIP” means the Plexus Corp. 2008 Long-Term Incentive Plan or any
successor plan.
     “Meeting Attendance Fee” means the paid to the Non-Employee Director by the
Corporation as compensation for attendance at a meeting of the Board or a
meeting of a committee of the Board, whether in-person or not.
     “Non-Employee Director” means a Director who, at the time in question, is
not an employee of the Corporation or any of its Affiliates.
     “Plan” has the meaning ascribed to it in Section 1.1.
     “Plan Year” means the annual term of the Board of Directors commencing on
the date the Board is elected by the shareholders of the Corporation.
     “Redeferral Election” means a change in time or form of payment election
described in Section 1.409A-2(b).
     “Separation from Service” or “Separate from Service” means a separation
from service within the meaning of Code Section 409A and the regulations
thereunder.
     “Stock Awards” means stock-based awards made under the LTIP.
     “Termination Date” means the date on which a Non-Employee Director has a
Separation from Service.
Article 3. Administration
     3.1 The Board of Directors. The Plan will be administered by the Board of
Directors. The Board of Directors will act by a majority of its members at the
time in office and eligible to vote on any particular matter, and may act either
by a vote at a meeting or in writing without a meeting.
     3.2 Authority of the Board of Directors. Except as limited by law and
subject to the provisions herein, the Board of Directors has full power to:
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of the Plan. Further, the
Board of Directors will make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law and consistent
with Section 3.1, the Board of Directors may delegate some or all of its
authority under this Plan.

3



--------------------------------------------------------------------------------



 



     3.3 Decisions Binding. All determinations and decisions made by the Board
of Directors pursuant to the provisions of the Plan will be final, conclusive
and binding on all persons, including the Corporation, its stockholders, all
Affiliates, Non-Employee Directors and their estates and beneficiaries.
Article 4. Eligibility

    Each Non-Employee Director will be eligible to participate in the Plan.

Article 5. Deferral
     5.1 Deferral Election. Any Non-Employee Director may elect, in accordance
with such rules as the Board may determine, to defer all or a portion of the
Annual Retainer, Meeting Attendance Fees and Stock Awards with respect to
compensation for services performed in a Plan Year by filing with the Secretary
of the Corporation a written notice to that effect on the Deferral Election Form
attached hereto as Exhibit A (a “Deferral Election”) or on such other form as
the Board shall specify. Such election must be filed before the first day of the
calendar year in which the Plan Year commences, or such later date as the Board
permits, consistent with the requirements of Code Section 409A and the
regulations thereunder. Except as otherwise provided in Section 5.2, a Deferral
Election may not be revoked or modified. A Non-Employee Director may make a new
Deferral Election for each Plan Year.
     5.2 Redeferral Election. The Board of Directors may, in its discretion,
permit Non-Employee Directors to make Redeferral Elections. Any such Redeferral
Elections shall be made consistent with the requirements of Code Section 409A
and the regulations thereunder.
     5.3 Deferral Account. All amounts deferred pursuant to a Deferral Election
will be credited by the Corporation to a Deferral Account for the Non-Employee
Director. The Deferred Account shall consist of a Deferred Cash Account, to
which cash deferrals shall be credited, and a Deferred Stock Account, to which
stock units (each corresponding to a share of the Corporation’s common stock)
shall be credited. In the event that dividends are paid on shares of common
stock, the amount of dividends that would have been paid with respect to a
number of shares equal to the number of stock units in a Non-Employee Director’s
Deferred Stock Account shall be credited to his or her Deferred Cash Account.
Amounts in the Deferred Cash Account shall be credited with interest, compounded
monthly, from the date the compensation would otherwise have been payable to the
Non-Employee Director until the amount credited to the Deferral Account is paid
to him or her. The rate of interest will be the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each quarter on an annual basis. Stock-based awards will be
credited to a Non-Employee Director’s Deferral Account in units
     5.4 Distributions. The value of a Non-Employee Director’s Deferral Account
with respect to a Plan Year will be distributed, or will begin to be
distributed, to him or her or, in the event of his or her death, to his or her
Beneficiary, within 10 days following the earliest of:

4



--------------------------------------------------------------------------------



 



  (a)   the date specified by the Non-Employee Director in his or her Deferral
Election for such Plan Year;     (b)   the Non-Employee Director’s Termination
Date; and     (c)   the date on which a Change in Control occurs.

     Distribution from a Non-Employee Director’s Deferral Account will be paid
to him or her in a lump sum or in installments in accordance with his or her
Deferral Election for such Plan Year. If a Non-Employee Director fails to elect
a payout form, his or her distribution will be paid in a single lump sum.
     If a Non-Employee Director elects to receive payment from his or her
Deferral Account in installments, the payment period for the installments will
not exceed ten years. The amount of each installment payment will equal the
product of (a) the balance in the Non-Employee Director’s Deferral Account
allocable to the Plan Year on the date the payment is made multiplied by (b) a
fraction, the numerator of which is one and the denominator of which is the
number of unpaid remaining installments. The balance will be appropriately
reduced to reflect any Installment Payments already made hereunder.
Notwithstanding the foregoing, in the event of a Change in Control, the balance
remaining in a Non-Employee Director’s Deferral Account will be paid in a single
lump sum payment within 10 days following the Change in Control.
     If a Non-Employee Director dies before he or she has received payment of
all amounts due hereunder, the balance remaining in the Non-Employee Director’s
Deferral Account will be distributed to his or her Beneficiary in a single lump
sum payment within 90 days following the Non-Employee Director’s death.
     Notwithstanding anything to the contrary in this Section 5.4:

  (a)   To the extent necessary to avoid liability under Section 16(b) of the
Exchange Act, the amount attributable to any stock units that will have been
credited to the Non-Employee Director’s Deferral Account for a period of less
than six months will be distributed, or commence to be distributed, within
10 days following the expiration of such six month period.     (b)   If the
Non-Employee Director is a “specified employee” (within the meaning of Code
Section 409A(a)(2)(B)), then notwithstanding any provision in the Plan to the
contrary, payments triggered by the Non-Employee Director’s Termination Date
will not be paid until six months after the Non-Employee Director’s Termination
Date or until the Non-Employee Director’s earlier death. The foregoing six-month
delay provision will not affect the timing of payments that would otherwise be
paid more than six months after the Non-Employee Director’s Termination Date.

5



--------------------------------------------------------------------------------



 



     5.5 Beneficiary. A Non-Employee Director may designate, on the Beneficiary
Designation form attached hereto as Exhibit B, any person to whom payments are
to be made if the Non-Employee Director dies before receiving payment of all
amounts due hereunder. A Beneficiary Designation form becomes effective only
after the signed form is filed with the Secretary of the Corporation while the
Non-Employee Director is alive, and will cancel any prior Beneficiary
Designation form. If the Non-Employee Director fails to designate a Beneficiary
or if all designated Beneficiaries predecease the Non-Employee Director, the
Non-Employee Director’s Beneficiary will be his or her estate.
Article 6. Miscellaneous
     6.1 Modification and Termination. The Board may at any time and from time
to time, alter, amend, modify or terminate the Plan in whole or in part.
     6.2 Indemnification. Each person who is or has been a member of the Board
will be indemnified and held harmless by the Corporation against and from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by that person in connection with or resulting from any claim, action,
suit, or proceeding to which that person may be a party or in which that person
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by that person in a settlement
approved by the Corporation, or paid by that person in satisfaction of any
judgment in any such action, suit, or proceeding against that person, provided
he or she gives the Corporation an opportunity, at its own expense, to handle
and defend the action, suit or proceeding before that person undertakes to
handle and defend it. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which an individual may be
entitled under the Corporation’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Corporation may have to
indemnify him or her or hold him or her harmless.
     6.3 Successors. All obligations of the Corporation under the Plan with
respect to a given Plan Year will be binding on any successor to the
Corporation, whether the existence of the successor is the result of a direct or
indirect purchase of all or substantially all of the business and/or assets of
the Corporation, or a merger, consolidation, or otherwise.
     6.4 Reservation of Rights. Nothing in this Plan or in any deferral election
form provided by the Corporation will be construed to limit in any way the
Board’s right to remove a Non-Employee Director from the Board of Directors.
Article 7 Legal Construction
     7.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.

6



--------------------------------------------------------------------------------



 



     7.2 Severability. If any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.
     7.3 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges.
     7.4 Securities Law and Tax Law Compliance.

  (a)   Insider Trading. To the extent any provision of the Plan or action by
the Board would subject any Non-Employee Director to liability under Section
16(b) of the Exchange Act, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.     (b)   Section 409A. This
Plan is intended to comply with Code Section 409A and the regulations
thereunder, and will be administered and interpreted in accordance with such
intent. If the Corporation determines that any provision of the Plan is or might
be inconsistent with the requirements of Code Section 409A, it will attempt in
good faith to make such changes to the Plan as may be necessary or appropriate
to avoiding a Non-Employee Director’s becoming subject to adverse tax
consequences under Code Section 409A. No provision of the Plan will be
interpreted to transfer any liability for a failure to comply with Code
Section 409A from a Non-Employee Director or any other individual to the
Corporation.

     7.5 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan. With respect to any payments not yet made to a Non-Employee
Director by the Corporation, nothing contained herein will give any rights to a
Non-Employee Director that are greater than those of a general creditor of the
Corporation.
     7.6 Governing Law. The Plan will be construed in accordance with and
governed by the laws of the State of Wisconsin, determined without regard to its
conflict of law rules.
     7.7 Nontransferability. A Non-Employee Director’s Deferral Account may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, or pursuant to a
domestic relations order (as defined in Code Section 414(p)). All rights with
respect to the Deferral Account will be available during the Non-Employee
Director’s lifetime only to the Non-Employee Director or the Non-Employee
Director’s guardian or legal representative. The Board of Directors may, in its
discretion, require a Non-Employee Director’s guardian or legal representative
to supply it with evidence the Board of Directors deems necessary to establish
the authority of the guardian or legal representative to act on behalf of the
Non-Employee Director.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEXUS CORP.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
BOARD OF DIRECTORS [INSERT YEAR] STOCK AWARD
DEFERRAL ELECTION
Please return to Plexus Corp., 55 Jewelers Park Drive, Neenah, WI 54956, so that
it is received by Plexus on or before [INSERT DATE]. If no Deferral Election is
received by that date, the stock award will be paid [DEFAULT PAYMENT TIMING].
          1. Deferral Election. In accordance with the terms of the Non-Employee
Directors Deferred Compensation Plan (the “Plan”), I hereby elect to defer the
following portion of any stock award, excluding any stock options, expected to
be granted to me by Plexus Corp. (the “Corporation”) in [INSERT YEAR] (the
“[INSERT YEAR] Stock Award”):

                          % (Enter any whole percentage less than or equal to
100%. This election does not apply to any portion of the award consisting of
stock options.)

          2. Timing of Payout. I wish to receive payment of the portion of the
[INSERT YEAR] Stock Award deferred pursuant to the election above (or, if
applicable, the first installment of such amount) within 10 days following the
earliest of:

  (a)   the date of my separation from service with the Corporation, and     (b)
  the date on which a Change in Control occurs, and     (c)  
                                          (insert a date no earlier than [INSERT
DATE] or insert “N/A”).

          I understand that if I continue to provide services for the
Corporation in another capacity after I cease to be a director, my distribution
may be automatically postponed until I incur a separation from service, as
determined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). For purposes of this election, a “Change in Control” means an
event that constitutes a Change in Control as defined in the Plexus Corp. 2008
Long-Term Incentive Plan and that qualifies as a change in control event for
purposes of Code Section 409A.

8



--------------------------------------------------------------------------------



 



          3. Form of Payout. I hereby elect to receive payment of the portion of
the [INSERT YEAR] Stock Award deferred pursuant to the election above in the
following form (elect one):

                         single lump sum payment, or                           
installments over       years (not to exceed 10 years) payable (elect one):

                         quarterly,                            semi-annually, or
                           annually.

          I understand that my election is subject to the terms of the Plan, and
that except as otherwise provided in the Plan my election is irrevocable. I may
change the date listed in 2(c), above, only by making an irrevocable election
12 months or more in advance of that date and only if I postpone the date for at
least five years.
          Moreover, I understand that I may change the form of payout selected
above, but that such a change would not become effective for 12 months. Any such
election to change the form of payout must postpone my payment until at least
five years after it would otherwise have been paid (even if the payment trigger
is a separation from service or a change in control).
          IN WITNESS WHEREOF, the Director has duly executed this Stock Award
Deferral Election as of the date first written above.

                Director’s Signature                  Director’s Name (please
print)           

9



--------------------------------------------------------------------------------



 



         

EXHIBIT B
PLEXUS CORP.
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
BENEFICIARY DESIGNATION
          I hereby designate the following person or persons as primary
beneficiary in the case of my death before I receive full payment of any stock
awards granted to me by Plexus Corp. (the “Corporation”) that have been deferred
under the Non-Employee Directors Deferred Compensation Plan. This designation
does not apply to any stock options granted to me by the Corporation.

  1.   Primary Beneficiary.

  Name:     
 
    Relationship:     
 
    Address:      
 
         
 
       
 
    Percent:     
 

  Name:      
 
    Relationship:     
 
    Address:     
 
         
 
       
 
  Percent:     
 

  Name:     
 
    Relationship:     
 
    Address:     
 
         
 
         
 
  Percent:     
 

10



--------------------------------------------------------------------------------



 



          2. Secondary Beneficiary. I hereby designate the following person or
persons as secondary beneficiary for my stock awards described above, in the
case that no primary beneficiary survives me:

  Name:      
 
    Relationship:     
 
    Address:     
 
         
 
         
 
    Percent:     
 

  Name:     
 
    Relationship:     
 
    Address:     
 
         
 
         
 
    Percent:     
 

  Name:     
 
    Relationship:     
 
    Address:     
 
         
 
         
 
    Percent:     
 

          I understand that my election is subject to the terms of the Plan, and
that except as otherwise provided in the Plan my election is irrevocable.
          IN WITNESS WHEREOF, the Director has duly executed this beneficiary
designation as of the date first written above.

                Director’s Signature                    Director’s Name (please
print)             

11